PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peking Union Medical College Hospital, Chinese Academy of Medical Sciences et al.
Application No. 16/419,864
Filed: 22 May 2019
For: DEVICES AND SYSTEMS FOR REAL-TIME RECOGNITION OF RESTORATION OF SPONTANEOUS CIRCULATION (ROSC) IN CARDIO-PULMONARY RESUSCITATION (CPR) PROCESS
Attorney Docket Number: IP489

:
:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 2, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed May 31, 2019. The issue fee was timely paid on March 31, 2022.  Accordingly, the application became abandoned on April 1, 2022. A Notice of Abandonment was mailed on April 5, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath or Declaration that includes the signatures of all the inventors, (2) the petition fee of $2,100.00, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with Manual of Patent Examining procedure, section 601.03(a). If applicable, petitioner could also use the customer number data change to effectuate a change in correspondence address (PTO/SB/124). A courtesy copy of this decision is being mailed to the address on the petition. However, the Office will mail all future correspondence solely to the address of record.

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received June 2, 2022.

Telephone inquiries concerning this decision should be directed to Angela Walker at (571) 272-1058.

/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions


cc:
Polsinelli LLP
Three Embarcadero Center, #2400
San Francisco, CA 94111